Case 8:20-cv-01525-JVS-KES Document 12 Filed 09/02/20 Page 1 of 2 Page ID #:93



 1                                                                  DENIED
 2                                                      BY ORDER OF THE COURT
 3

 4

 5                                   UNITED STATES DISTRICT COURT

 6                                 CENTRAL DISTRICT OF CALIFORNIA

 7
     PALM SILAGE, INC.,                             )       Case No. 8:20-cv-01525-JVS-KES
 8                                                  )
                                     Plaintiff,     )
 9                                                  )       [PROPOSED] EX-PARTE ORDER TO
     vs.                                            )       SUBSTITUTE A NAMED DEFENDANT
10                                                  )       FOR A FICTITIOUSLY NAMED
     EVANSTON INSURANCE COMPANY,                    )       DEFENDANT AND TO REMAND CASE TO
11   et al.,                                        )       STATE COURT
                                                    )
12                                   Defendants,    )
                                                    )
13

14            Before the Court is the Ex-Parte Application for Order to Substitute a Named Defendant for

15   a Fictitiously Named Defendant and to Remand Case to State Court (the “Application”), filed by

16   Plaintiff PALM SILAGE, INC. (“Plaintiff”), on September 2, 2020 (Docket No. ___). After

17   considering the Application and the record, the Court approves the substitution of TOP PREMIUM

18   FINANCE COMPANY, a division of PREMIER AMERICA CREDIT UNION (“Top Premium”),

19   in place of Defendant Doe No. 1, and orders the case REMANDED to the Orange County Superior

20   Court.

21            I. Background

22            Plaintiff filed this lawsuit in the Superior Court of Orange County, State of California, on

23   May 26, 2020, as Civil Case No. 30-2020-01145850. The complaint names as defendants Evanston

24   Insurance Company (“Evanston”) and Does Nos. 1 through 20, inclusive.

25            On August 14, 2020, Evanston removed this action to the federal court based on diversity

26   jurisdiction. After the removal of the action to the federal court, Plaintiff’s counsel communicated

27   with Evanston’s counsel and requested a stipulation to add Top Premium as a defendant and to

28   ////
Case 8:20-cv-01525-JVS-KES Document 12 Filed 09/02/20 Page 2 of 2 Page ID #:94



 1   remand this action to the Orange County Superior Court. Evanston’s counsel refused to agree to

 2   either proposed stipulation.

 3             Top Premium is a division of Premium America Credit Union, a California corporation with

 4   headquarters in Chatsworth, California.

 5             The Court finds that Top Premium is a California corporation and an essential party to this

 6   action.

 7             II. Disposition

 8             The Court grants the Application, orders the substitution of Top Premium in place of

 9   Defendant Doe No. 1, and orders the case REMANDED to the Orange County Superior Court.

10             The Clerk shall serve this Order on the parties.

11                                                      ###

12

13

14                                                              DENIED
15                                               BY ORDER OF THE COURT
16

17   Denied without prejudice to a noticed motion. JVS September 02, 2020

18

19

20

21

22

23

24

25

26

27

28


                                                            2                   EX-PARTE ORDER
